Citation Nr: 1430362	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for left knee bursitis.

The Veteran later testified before the undersigned at a May 2012 Travel Board hearing.  The hearing transcript is of record.

In June 2013, the Board reopened and remanded the claim for additional development.  In November 2013, the Board remanded the claim again for further action by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a left knee disability. During his Board hearing, held in May 2012, he testified that he injured his left knee during basic training, or possibly in air assault school, with at least one in-service treatment.  He further indicated that he has had left knee symptoms for about three years, and that a physician had essentially related his left knee symptoms to his service-connected bilateral foot disorder.  He stated that he was not currently receiving treatment for his left knee.
In accordance with the Board's November 2013 remand, the Veteran was afforded his most recent VA examination in March 2014.  The examiner was requested to determine whether the Veteran had a current left knee disability, and if so, to give an etiological opinion on both a direct and secondary basis.  Specifically, the examiner was directed to give an opinion addressing whether a current left knee disability was caused by the Veteran's active military service, or caused or aggravated by his service-connected disabilities, to include his service-connected bilateral pes planus.

On VA examination in March 2014, the examiner noted that there was no evidence of degenerative or traumatic arthritis on X-rays of the left knee, and that the clinical examination findings were most consistent with a diagnosis of chronic left knee sprain and patella tendonitis.  With regard to the etiology of the left knee disability, the examiner opined that it was not likely that the disability was caused by the Veteran's service.  His rationale was that although there is evidence of intermittent treatment in service for bilateral knee pain, there is no evidence of evaluation or treatment for a chronic left knee sprain and patella tendonitis during military service.  He also noted that although the Veteran was diagnosed with degenerative joint disease (DJD) during his discharge examination in May 1994, there was no radiographic evidence of DJD at that time.  Finally, he noted that the Veteran was diagnosed with osteoarthritis with possible tendonitis, without radiographic evidence of osteoarthritis in 2004, several years after his discharge in 1994.  The examiner also opined that it is not likely that the Veteran's chronic left knee sprain and patella tendonitis was caused or aggravated by any of his service-connected disabilities, to include his service-connected bilateral pes planus.  His rationale was that the reviewed medical literature does not support a nexus or specific causation for bilateral knee sprain and patella tendonitis due to a bilateral pes planus condition.  Rather, he concluded that it is more likely that the bilateral knee sprain and patella tendonitis is a result of tibial rotation and genu valgum deformities.

The Board finds that the March 2014 VA examiner's opinions on direct and secondary service connection are inadequate for evaluation purposes.  With regard to his opinion on direct service connection, the examiner essentially opined that as there was no evidence of a chronic left knee disability during service, and no verified evidence of osteoarthritis at the time of the Veteran's discharge or for many years after service, the Veteran's currently diagnosed left knee disability (chronic left knee sprain and patella tendonitis) is not related to service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The May 2014 examiner did not provide an opinion as to whether the currently diagnosed chronic left knee sprain and patella tendonitis, identified after service, is related to a disease or injury in service.  Therefore, the Board finds that this portion of the March 2014 examiner's opinion is inadequate for evaluation purposes.  

The Board also finds that the March 2014 VA examiner's opinion on secondary service connection is inadequate.  In this regard, the examiner concluded that the Veteran's bilateral knee sprain and patella tendonitis is more likely a result of his tibial rotation and genu valgum deformities, rather than his bilateral pes planus, but he does not explain why or how he came to this conclusion.  Therefore, the Board finds that the opinion is incomplete and does not contain sufficient detail to fairly adjudicate the Veteran's claim of secondary service connection.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's left knee disability is necessary.  38 U.S.C.A. § 5103A (d) (West 2002).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an examiner who has not previously examined the Veteran, in order to ascertain the nature and etiology of any current left knee disability.  The examiner should review the claims folder and a copy of the REMAND and note such review in the examination report or in an addendum.  

The examiner must be provided with a list of the Veteran's service-connected disabilities.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disability is etiologically related, in whole or in part, to the Veteran's active military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a current left knee disability was caused or aggravated (chronically worsened) by any of the Veteran's service-connected disabilities, to include his service-connected bilateral pes planus.

If the examiner finds that a current left knee disability was caused by or aggravated by the Veteran's active military service or a service-connected disability, the examiner should also provide an opinion concerning the impact of any current left knee disability on the Veteran's ability to obtain and maintain substantially gainful employment.

The examiner should provide a complete rationale for all opinions and conclusions expressed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued, an opportunity to respond provided, and the case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

